DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2018/0330169 to van Hoof (“Van”) in view of US Patent 10,728,438 to Smith (“Smith”).
Regarding claim 1, “A method of assigning video streams to watcher devices” reads on the video streams that are assigned to client devices associated with the reviewer accounts (abstract, ¶0065) disclosed by Van and represented in Fig. 5.
As to “the method comprising: obtaining, at an electronic computing device, context information associated with an incident” Van discloses (¶0085, ¶0086) that events are detected and categorized; (¶0168) the device obtains a primary video stream comprising images of a scene as represented in Fig. 11 (element 1104).

As to “determining, at the electronic computing device, based on respective positions of the objects of interest within the field-of-view, a plurality of sub-regions of the field-of-view, each of the sub-regions enclosing at least one of the detected objects of interest and has one or more video attributes” Van discloses (¶0095, ¶0138, ¶0144, ¶0172) that the sub-streams which are focusing on the regions of interest are generated, where the sub-streams have different image characteristics as the main video stream.
As to “assigning, at the electronic computing device, based on…the one or more video attributes of the sub-regions, each of the sub-regions to a respectively selected one of the watcher devices” Van discloses (¶0065, ¶0076, ¶0172) that the device creates a sub-stream comprising a plurality of images for a first region of interest, where the sub-streams are assigned to the client devices associated with the reviewer accounts.
As to “causing, at the electronic computing device, transmission of video streams respectively captured corresponding to each of the assigned sub-regions of interest to the respectively selected one of the watcher devices” Van 
Van meets all the limitations of the claim except “obtaining, at the electronic computing device, one or more video display characteristics associated with a plurality of watcher devices; and assigning, at the electronic computing device, based on the one or more video display characteristics associated with the watcher devices…, each of the sub-regions to a respectively selected one of the watcher devices.”  However, Smith discloses (abstract; 2:11-26) that the different types of network cameras have different capabilities where the computing device determines the capabilities of the network camera and assigns the camera to collect video data as represented in Figs. 1 and 4; (claims 5 and 9) the devices assigns a first network camera to a storage service for remote storage of video data generated by the first network camera, wherein the first network camera is assigned to the storage service based at least in part on at least one capability of the first network camera; assign a second network camera to one of a plurality of network video collectors based at least in part on at least one capability of the second network camera, where  the video data generated by the first network camera shows a first angle of a location; video data generated by the second network camera shows a second angle of the location.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Van’s system by obtaining display characteristics of watcher devices and assigning watcher devices based on their characteristics as taught by Smith in order to lessen or 

Regarding claim 13, “The method of claim 1, further comprising: providing, at the electronic computing device, a graphical user interface indicating the assignment of each of the sub-regions to the respectively selected one of the watcher devices, the graphical user interface further including a visual map showing a spatial arrangement of the sub-regions relative to the field-of-view of the camera” Van discloses (¶0026, ¶0149) that the client device is provided with an user interfaces for facilitating review of captured image data and detected regions of interest; (¶0150, ¶0157) the system detects a region of interest as represented in Fig. 10C; (¶0162, ¶0163) the playback of the first video stream and second video stream are presented concurrently on the client device in a picture-in-picture arrangement as represented in Figs. 10J and 10K.

Regarding claim 14, “The method of claim 13, further comprising: modifying assignment of one or more of the sub-regions to a different one of the watcher devices in response to a user input received at the graphical user interface” Van discloses (¶0190, ¶0162, ¶0163) that the client device modifies the fields of view by adjusting a size of a field of view for the full-frame image, 

Regarding claim 15, “The method of claim 14, further comprising: receiving a user input adjusting boundary of the one or more sub-regions thereby resulting in the formation of a different set of sub-regions each enclosing at least one of the detected objects of interest; and responsively assigning, at the electronic computing device, based on the one or more video display characteristics associated with the watcher devices, each of the different set of sub-regions to a respectively re-selected one of the watcher devices; and causing, at the electronic computing device, transmission of video streams respectively captured corresponding to each of the assigned different set of sub-regions of interest to the respectively re-selected one of the watcher devices” Van discloses (¶0150, ¶0157, ¶0183) the user defines a region of interest by drawing the boundaries of the region of interest on the field of view shown on the touch screen as represented in Fig. 10C; (¶0065, ¶0076, ¶0172) the device creates a sub-stream comprising a plurality of images for a first and a second regions of interest, where the sub-streams are assigned to the client devices associated with the reviewer accounts; (¶0175, ¶0076) the devices provide sub-streams for display at a client device as represented in Fig. 5 and Fig. 11 (element 1114).

Regarding claim 17, see rejection similar to claim 1.

Regarding claim 18, see rejection similar to claim 13.

Claims 2-4, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Smith as applied to claims 1 and 17 above, and further in view of US PG Pub 2020/0169764 to Aflaki Beni (“Aflaki”).
Regarding claim 2, combination of Van and Smith meets all the limitations of the claim except “The method of claim 1, wherein the one or more video display characteristics include a size, shape, orientation, aspect ratio, resolution, rotatability, expandability, or foldability of an electronic display respectively associated with the watcher devices, the method further comprising: prior to assigning, determining whether the size, shape, orientation, aspect ratio, resolution, rotatability, expandability, or foldability of the electronic display associated with the watcher devices correlates with the video attributes of the sub-regions, wherein the assigning comprises assigning each of the sub-regions to the respectively selected one of the watcher devices when the size, shape, orientation, aspect ratio, resolution, rotatability, expandability, or foldability of the electronic display associated with the respectively selected one of the watcher devices correlates with the video attributes of the respectively assigned sub-regions.”  However, Aflaki discloses (¶0073) that the characteristics of the recording devices are detected, where the one or more characteristics of the recording devices may comprise at least one of: relative positions of each of the recording devices, pointing directions of each of the recording devices, spatial 

Regarding claim 3, “The method of claim 2, further comprising: refraining from assigning a particular one of the sub-regions to a particular one of the watcher devices when the size, shape, orientation, aspect ratio, resolution, rotatability, expandability, or foldability of the electronic display associated with the particular one of the watcher devices does not correlate with the video attributes of the particular one of the sub-regions” Aflaki discloses (¶0083, ¶0084) that only the recording device with specific resolution recording ability is selected for content stream.

Regarding claim 4, “The method of claim 2, wherein assigning each of the sub-regions to the respectively selected one of the watcher devices further based on one or more of: network bandwidth associated with the watcher devices; covert mode status associated with the watcher devices; a count of objects of 

Regarding claim 19, see rejection similar to claim 2.

Regarding claim 20, see rejection similar to claim 4.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Smith as applied to claim 1 above, and further in view of US PG Pub 2018/0062846 to Li (“Li”).
Regarding claim 5, combination of Van and Smith meets all the limitations of the claim except “The method of claim 1, further comprising: prior to assigning, determining whether each of the respectively selected one of the watcher devices is operating in a covert mode, wherein the assigning comprises assigning each of the sub-regions to the respectively selected one of the watcher devices when each of the respectively selected one of the watcher devices is not operating in a covert mode.”  However, Li discloses (¶0088) that the system determines if a specific application [camera application] of the device is hidden and if it is hidden then it avoids using the application/device. Therefore, it would 

Regarding claim 6, “The method of claim 5, further comprising: refraining from assigning a particular one of the sub-regions to a particular one of the watcher devices when the particular one of the watcher devices is determined to be operating in a covert mode” Li discloses (¶0088) that the system determines if a specific application [camera application] of the device is hidden and if it is hidden then it avoids using the application/device

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Smith as applied to claim 1 above, and further in view of US PG Pub 2017/0086192 to Bohlander (“Bohlander”).
Regarding claim 7, combination of Van and Smith meets all the limitations of the claim except “The method of claim 1, further comprising: prior to assigning, determining whether each of the respectively selected one of the watcher devices is associated with a cognitive load greater than a cognitive load threshold; and wherein assigning comprises assigning each of the sub-regions to the respectively selected one of the watcher devices when each of the respectively selected one of the watcher devices is associated with a respective cognitive load that is not greater than the cognitive load threshold.”  However, 

Regarding claim 12, “The method of claim 1, further comprising: determining a count of the objects of interest enclosed in each of the sub-regions; determining that a count of the objects of interest enclosed in a first one of the sub-regions is greater than a count of the objects of interest enclosed in a second one of the sub-regions” Van discloses (¶0094) that region of interest module identifies regions of interest based on detected events (e.g., persons, faces, objects).
Combination of Van and Smith meets all the limitations of the claim except “determining that a first selected one of the watcher devices is associated with a first cognitive load and a second selected one of the watcher devices is associated with a second cognitive load; wherein assigning comprises: assigning the first one of the sub-regions to the first selected one of the watcher devices and the second one of the sub-regions to the second selected one of the watcher .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Smith as applied to claim 1 above, and further in view of US PG Pub 2021/0297929 to Frusina (“Frusina”).
Regarding claim 8, combination of Van and Smith meets all the limitations of the claim except “The method of claim 1, further comprising: assigning a watch priority to each of the detected objects of interest, determining that a first object of interest from the detected objects of interest has a watch priority that is higher than a watch priority of a second object of interest from the detected objects of interest; determining that a first selected one of the watcher devices is operating 

claim 10, combination of Van and Smith meets all the limitations of the claim except “The method of claim 1, further comprising: determining a count of the objects of interest enclosed in each of the sub-regions; determining that a count of the objects of interest enclosed in a first one of the sub-regions is greater than a count of the objects of interest enclosed in a second one of the sub-regions; and determining that a first selected one of the watcher devices is operating with a first network bandwidth and a second selected one of the watcher devices is operating with a second network bandwidth; and wherein assigning comprises: assigning the first one of the sub-regions to the first selected one of the watcher devices and assigning the second one of the sub-regions to the second selected one of the watcher devices when the first network bandwidth is greater than the second network bandwidth; and assigning the first one of the sub-regions to the second selected one of the watcher devices and assigning the second one of the sub-regions to the first selected one of the watcher devices when the second network bandwidth is greater than the first network bandwidth.”  However, Frusina discloses (¶0181) that the camera device identifies objects that appear to be weapons in frames, and upon detection of such an object, automatically sends a signal to the communications coordination system to request enhanced communications; (¶0134, ¶0178) based on the priority/enhancement request from the devices, preferred source transmits data as higher bandwidth and lower priority feed is transmitted at lower bandwidth; (¶0193, ¶0196) the system modifies the routing paths by re-allocating network links/bandwidth previously allocated to the other .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Smith as applied to claim 1 above, and further in view of US PG Pub 2018/0103291 to Gefen (“Gefen”).
Regarding claim 9, combination of Van and Smith meets all the limitations of the claim except “The method of claim 1, further comprising: assigning a watch priority to the detected objects of interest, determining that a first object of interest from the detected objects of interest has a watch priority that is higher than a watch priority of a second object of interest from the detected objects of interest; determining that a first selected one of the watcher devices is included with a first display area and a second selected one of the watcher devices is included with a second display area; and wherein assigning comprises: assigning a first one of the sub-regions enclosing the first object of interest to the first selected one of the watcher devices and assigning a second one of the sub-regions enclosing the second object of interest to the second selected one of the watcher devices when the first display area is larger than the second display area; and assigning the first one of the sub-regions enclosing the first object of 

Regarding claim 11, combination of Van and Smith meets all the limitations of the claim except “The method of claim 1, further comprising: .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Smith as applied to claim 1 above, and further in view of US PG Pub 2011/0242317 to Wengrovitz (“Wengrovitz”).
Regarding claim 16, combination of Van and Smith meets all the limitations of the claim except “The method of claim 1, further comprising: subsequent to transmitting the video streams, monitoring watcher status corresponding to the video streams respectively transmitted to each of the selected one of the watcher devices; determining that the watcher status corresponding to a first one of the selected one of the watcher devices indicates an inactive status, and responsively re-assigning a first one of the sub-regions assigned to the first one of the selected one of the watcher devices to a second one of the selected one of the watcher devices to which a second one of the sub-regions is previously assigned; and wherein subsequent to re-assigning the first one of the sub-regions to the second one of the selected one of the watcher devices, causing transmission of video streams respectively captured 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425